USCA11 Case: 21-10886      Date Filed: 11/18/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10886
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VONNE ROLLE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 2:20-cr-14029-JEM-1
                   ____________________
USCA11 Case: 21-10886        Date Filed: 11/18/2021     Page: 2 of 7




2                      Opinion of the Court                21-10886

Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Vonne Rolle tried to smuggle migrants—including a
previously deported aggravated felon—into the United States. The
plan was to transport them by boat from the Bahamas to the
Florida coast. It was not his first time around the block; four years
earlier, the U.S. Coast Guard had caught him smuggling migrants
when it discovered his disabled ship offshore. And here they
caught him again when his boat ran out of gas. After the Coast
Guard brought Rolle ashore, he told federal agents that he had
captained the boat and would do it again if released. The district
court looked at Rolle’s history of smuggling attempts—and his
apparent desire to keep making them—and imposed a within-
Guidelines sentence.        Rolle challenges that sentence as
unreasonable. We disagree and affirm.
                                 I.
       Vonne Rolle captained a boat smuggling migrants into the
United States. The journey started at the Grand Bahama Island.
Twelve passengers climbed aboard—twice the intended capacity
of the 24-foot motorboat. Meanwhile a storm approached; as
evening fell, a Tropical Storm Warning was announced for the
island, then a Hurricane Warning.
      But around 8:00 p.m. Rolle’s boat left anyway. The
overladen vessel sat low in the water. Rough waves battered its
USCA11 Case: 21-10886        Date Filed: 11/18/2021    Page: 3 of 7




21-10886               Opinion of the Court                       3

sides, and passengers begged Rolle to turn around. Yet Rolle
continued toward the Florida coast.
       Halfway through the trip, the boat took on too much water.
The passengers spent the night bailing it out. Despite the flooding,
Rolle came within 3.8 miles of the shore. Then the propellor
detached from the boat, and the engine failed. The boat drifted
away from the shore until Rolle reattached the propellor, restarted
the engine, and began driving back toward Florida. But Rolle had
not yet reached shore when the boat ran out of gas. Rolle cut the
boat’s fuel line and threw it in the tank to no avail. The boat was
again set adrift. The passengers—who had not brought food or
water when they boarded the night before—began to signal for aid.
         Late that morning, about 23 miles offshore, a fisherman
noticed them, threw them water, and called the U.S. Coast Guard
for help. By the time the Coast Guard arrived, the boat had drifted
three miles further asea. The Coast Guard took aboard Rolle and
his passengers, brought them to Florida, and placed them in the
custody of the U.S. Border Patrol. Federal officers interviewed
Rolle about the trip; during that interview, he told them that he
had captained the ship and that, if he were released, he “would do
it all again.”
       Federal officers soon discovered that one passenger was a
minor and that another was an aggravated felon that the United
States had previously removed. The United States had also
removed Rolle just two years prior, after he had served an
18-month sentence for encouraging and inducing noncitizens to
USCA11 Case: 21-10886        Date Filed: 11/18/2021     Page: 4 of 7




4                      Opinion of the Court                21-10886

come to the United States. There too he had tried and failed to
smuggle noncitizens into the country by boat.
       For Rolle’s most recent smuggling attempt, the United
States charged him with bringing noncitizens into the United
States, in violation of 8 U.S.C. § 1324(a)(1)(A)(i) and (B)(iii), and
with aiding and assisting an aggravated felon to enter the United
States, in violation of 8 U.S.C. § 1327. Rolle pleaded guilty. Before
sentencing, however, he challenged the two-level “special skill”
enhancement that the government had recommended and asked
for a downward variance from the Guidelines range of 151 to 188
months. The district court overruled Rolle’s objection to the
special-skill enhancement. The court also decided to sentence
Rolle to a within-Guidelines sentence of 151 months’
imprisonment because of Rolle’s history of smuggling attempts—
and his plan to make future ones. This appeal followed.
                                 II.
       Rolle challenges the reasonableness of his sentence, which
we review for an abuse of discretion. United States v. Gomez, 955
F.3d 1250, 1255 (11th Cir. 2020). That review proceeds in two
steps. Id.
       First, we check whether the district court committed a
“significant procedural error.” United States v. Kuhlman, 711 F.3d
1321, 1326 (11th Cir. 2013). Rolle contends that such an error
occurred when, at his sentencing hearing, the district court
declined to hear testimony that captaining a boat from the
USCA11 Case: 21-10886            Date Filed: 11/18/2021        Page: 5 of 7




21-10886                  Opinion of the Court                              5

Bahamas to Florida was not a special skill. 1 A district court must
give a defendant “an adequate opportunity to present information
to the court” about “any factor important to the sentencing
determination” that is “reasonably in dispute.” U.S. Sentencing
Guidelines § 6A1.3(a) (Nov. 2018). Yet a sentencing court has
leeway to choose how to provide that opportunity—for example,
it “may,” but need not, permit a defendant “to introduce evidence
on the objections” at the sentencing hearing. Fed. R. Crim. P.
32(i)(2). To make that choice, the court looks to “the nature of the
dispute, its relevance to the sentencing determination, and
applicable case law.” U.S.S.G. § 6A1.3 cmt.
        Here, the relevant sentencing determination is the
special-skill enhancement: a two-level enhancement imposed on
defendants who “used a special skill, in a manner that significantly
facilitated the commission or concealment of the offense.” Id.
§ 3B1.3. A special skill, in turn, is one “not possessed by members
of the general public.” Id. § 3B1.3 cmt. n.4. So if the “average
person off the street” lacks a skill, it’s special. United States v. De
La Cruz Suarez, 601 F.3d 1202, 1219 (11th Cir. 2010).
      The court already had information about Rolle’s smuggling
attempt in the record; in a proffer, Rolle and the government

1 Rolle has moved to supplement the record with an affidavit setting forth the
substance of the proposed testimony. Because that affidavit is relevant to his
procedural challenge and helps us make a more informed decision on that
issue, we grant his motion. See Corbett v. Transp. Sec. Admin., 930 F.3d 1225,
1230 n.1 (11th Cir. 2019).
USCA11 Case: 21-10886         Date Filed: 11/18/2021    Page: 6 of 7




6                      Opinion of the Court                 21-10886

stipulated what had happened. And the district court needed to
look no further than the proffer and precedent to determine
whether Rolle had used a special skill to facilitate this smuggling
attempt. This Court has already explained “that captaining a vessel
on the high seas is the type of activity that requires skills not
possessed by members of the general public and, therefore,
requires ‘special skills.’” United States v. Calderon, 127 F.3d 1314,
1339 (11th Cir. 1997). Because Rolle stipulated that he had
captained his boat on the high seas to reach Florida, the district
court had all the information it needed to conclude that he had
used a special skill, and the proposed testimony would have made
no difference. The district court thus committed no procedural
error when it declined to hear that testimony.
      Second, we review the substantive reasonableness of the
sentence. See Gomez, 955 F.3d at 1255. As part of that review, we
check whether the district court ignored “relevant factors that were
due significant weight,” whether it gave “significant weight to an
improper or irrelevant factor,” or whether it made “a clear error of
judgment in considering the proper factors,” such as by balancing
those factors unreasonably. United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc).
       We start with the length of the sentence itself. Sentences are
generally reasonable when they “fall within the Guidelines range”
or “below the statutory maximum.” See United States v. Muho,
978 F.3d 1212, 1227 (11th Cir. 2020). And the 151-month sentence
here has both features: it falls at the bottom of the Guidelines range
USCA11 Case: 21-10886       Date Filed: 11/18/2021   Page: 7 of 7




21-10886              Opinion of the Court                      7

and far below the statutory maximum sentence of 20 years’
imprisonment. See 8 U.S.C. § 1324(a)(1)(B)(iii).
       Rolle contends that his sentence was nonetheless
unreasonable because, to reach it, the district court placed too
much weight on his criminal history and his post-arrest statement
that he would smuggle migrants again. But the district court’s
reliance on those factors was justifiable. Rolle had not once, but
twice, tried to smuggle migrants by boat. Both times he became
stranded offshore and needed the Coast Guard’s help to reach land
safely. And despite the dangers his passengers had faced—and his
prior sentence of 18 months’ imprisonment—after arrest he
announced his willingness to “do it all again.” True, once Rolle
faced a recommended sentence of 151 to 188 months’
imprisonment, his tune changed: at sentencing he told the court
that he “wouldn’t do it again.” The court could have taken this
last-minute statement, however, as further evidence that a within-
Guidelines sentence was necessary “to promote respect for the
law,” “to afford adequate deterrence,” and “to protect the public
from further crimes.” 18 U.S.C. § 3553(a)(2). The district court’s
sentence therefore was reasonable.
      We AFFIRM.